Citation Nr: 1413385	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  07-39 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neurological disability of the right lower extremity, to include as secondary to service-connected lumbar spine disability 

2.  Entitlement to a rating in excess of 30 percent for migraine headaches with tension component prior to March 9, 2009.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

[The issue of entitlement to a rating in excess of 10 percent for maxillary sinusitis is the subject of a separate decision by the Veterans Law Judge who conducted a hearing in that matter.]


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1976 to April 1980 and from March 1984 to April 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2008 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a videoconference hearing addressing these three issues was held before one of the undersigned Veterans Law Judges (T.J.D.).  A transcript of the hearing is associated with the record.  In August 2011, the issue of a rating for migraine headaches in excess of 30 percent prior to March 9, 2009 was denied, and the issues of entitlement to a TDIU rating and service connection for a neurological disability of the right lower extremity were remanded for additional development.  In January 2012, the Court issued an order that vacated the August 2011 Board decision in that it denied a rating in excess of 30 percent for migraine headaches prior to March 9, 2009, and remanded that matter for re-adjudication consistent with instructions outlined in a December 2011 Joint Motion for Remand (Joint Motion) by the parties.  In September 2012, the Board remanded the issue of a rating in excess of 30 percent for migraine headaches prior to March 9, 2009 for a new videoconference hearing (with the Veteran's newly appointed attorney).  In November 2013, a videoconference hearing addressing the three issues considered was held before another of the undersigned (G.R.S.).  A transcript of the hearing is associated with the record.  Because all Judges who held a hearing on an issue must participate in a decision on the issue, this case was assigned to a panel of 3 Judges.  [At the November 2013 hearing, the Veteran waived her right to have a hearing before a third judge.]

The Veteran had also initiated appeals of denials of service connection for bilateral hearing loss, fibromyalgia, a right rotator cuff disability, a disability exhibited by brain cyst, diabetes mellitus, a cervical spine disability, and tinnitus, and a compensable rating for reflux esophagitis.  As the August 2011 Board decision dismissed the first five of those issues and denied the last three of those issues, those eight issues are no longer before the Board.  Furthermore, as the Board's August 2011 decision granted a maximum 50 percent rating from March 9, 2009 for migraine headaches, and such grant was implemented by an April 2012 rating decision, that issue is not before the Board.  

[The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.]

The claim of service connection for a neurological disability of the right lower extremity is being REMANDED to the RO.  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  During the period of the current claim and prior to March 9, 2009 (from February 2008), the Veteran suffered from migraine headaches with tension component occurring at a frequency which ranged from two to three times per week to two to three times per month; they were not shown to be manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  It is reasonably shown that the Veteran's service-connected disabilities [i.e., hysterectomy with bilateral salpingo-oophorectomy (rated 50 percent); migraine headaches with tension component (rated 50 percent); status post L4-L5 hemilaminectomy and discectomy (rated 40 percent); maxillary sinusitis (rated 10 percent); and reflux esophagitis (rated 0 percent)]  preclude her from engaging in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to March 9, 2009 a rating in excess of 30 percent is not warranted for the Veteran's migraine headaches with tension component.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2013).

2.  The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding TDIU, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  

Regarding a higher rating for migraine headaches prior to March 9, 2009, the Veteran was advised of VA's duties to notify and assist in the development of that claim prior to its initial adjudication.  A May 2008 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing, and informed her of disability rating and effective date criteria.  A September 2008 statement of the case (SOC) readjudicated the matter after the Veteran and her representative responded and further development was completed.  At the hearings before the undersigned, the Veteran was advised of the criteria for a higher rating for migraine headaches for the applicable time period.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  She has received all critical notice, and has had ample opportunity to respond and supplement the record.  She has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records and Social Security Administration (SSA) records have been secured.  The RO arranged for a pertinent VA examination in May 2008.  The Board notes that this VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features (as well as functional impairment) of the disability on appeal to provide probative medical evidence adequate for rating purposes during the applicable timeframe.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The relevant development requested by the Board's September 2012 remand (i.e., affording the Veteran a new hearing regarding a higher rating for her migraine headaches prior to March 9, 2009) was fully completed, and therefore the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of entitlement to a higher rating for migraine headaches prior to March 9, 2009, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to that matter being decided is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Increased Rating for Migraine Headaches (prior to March 9, 2009)

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's migraine headaches with tension component are rated under Code 8100, which sets forth the following rating criteria for migraines.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  The maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8100.

The Veteran filed the current claim for an increased rating for migraine headaches in February 2008.  Therefore, for purposes of this appeal, the Board will evaluate the relevant evidence beginning in February 2007 (i.e., one year prior to the date that the current claim was filed), up until March 9, 2009 (i.e., the date on which the maximum 50 percent rating for migraine headaches was granted).  See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  [To this end, the Board notes that the December 2011 Joint Motion cited a July 2006 VA examination report and a January 2007 VA treatment record in its discussion of the pertinent evidence for migraine headaches; however, these records are too early in time to fall within the scope of the current claim, and therefore they cannot be considered in the current appeal.]

VA treatment records during the applicable timeframe reflect the following findings with regard to the Veteran's migraine headaches.  In March 2007, she reported that her headaches had decreased from five per week to three per week and that she took Ibuprofen for acute relief only when the headaches were very bad, with mixed results.  In June 2007, she reported having two to three headaches a week and that Aleve was not effective for treatment.  In August 2007, she reported that she got more severe headaches lasting three hours up to all day long two to three times per week, and she got a headache which put her to bed once every two weeks; she described the headaches as being accompanied by photo/phonosensitivity and nausea, and worsened by activity.  In September 2007, she reported that she had discontinued Topiramate (an anti-seizure drug) and that her headaches had worsened as a result.  In November 2007, she reported that she got a migraine headache three times per week; however, ten days later in November 2007, she reported that she was down to only two headaches a week which were relieved with one Tramadol.  In January 2008, she reported that she was having very few headaches.  In March 2008, she reported that she got a headache every once in a while, every couple of weeks, which was relieved with Motrin or Tramadol.

On VA neurological disorders examination in May 2008, it was noted that the Veteran's current medications/treatments were helpful, but not totally effective.  She reported having headaches two to three times per month during the past year which were treated with continuous medication.  In terms of severity, it was noted that the attacks were not prostrating and that ordinary activity was possible.  The usual duration of the headache was noted to be one to two days.  The Veteran was diagnosed with residuals of migraine headaches with tension component.  It was noted that such disability would have significant effects on her usual occupation consisting of being assigned different duties, increased absenteeism, decreased concentration, and pain.

In a September 2008 statement, the Veteran asserted that her migraine attacks were prostrating and did interfere with regular daily activities, and that the duration of her migraines could last more than a couple of days.

On March 9, 2009, a VA treatment record noted that the Veteran was having a "resurgence in migraine headaches after a prolonged period of headache freedom."  [As noted above, the Veteran was awarded the maximum 50 percent rating for her migraine headaches effective March 9, 2009.]

At her November 2013 hearing, the Veteran testified that her migraine symptoms had remained at the same level of severity and frequency since 2006 (when she stopped working).
For the period from February 2007 to March 9, 2009, the evidence demonstrates that the Veteran suffered from migraine headaches with tension component occurring at a frequency which ranged from two to three times per week to two to three times per month.  There is no evidence that the migraine headaches met the criteria for a rating in excess of 30 percent at any time during that period; they were not shown to be manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Notably, while she reported in an August 2007 VA treatment record that she got a headache which put her to bed once every two weeks, the May 2008 VA examination report noted that her attacks were not prostrating, despite the noted significant effects on her usual occupation.  (While the Veteran asserted in her September 2008 statement that her migraine attacks were prostrating, the Board finds that the finding of the VA examiner on this matter is more probative, as the VA examiner is a medical professional who is competent to render such medical findings using specific medical terminology, and the Veteran is a lay person who is not competent to render such.)  Accordingly, the Board finds that no more than a 30 percent rating is warranted throughout the period from February 2007 up until March 9, 2009.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for a rating in excess of that assigned for greater degrees of migraine disability, but a greater degree of migraine disability is not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for a rating for migraine headaches with tension component in excess of 30 percent prior to March 9, 2009.  There is no doubt to be resolved, and an increased rating for that period is not warranted.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has five service-connected disabilities: (1) hysterectomy with bilateral salpingo-oophorectomy (rated 50 percent); (2) migraine headaches with tension component (rated 50 percent); (3) status post L4-L5 hemilaminectomy and discectomy (rated 40 percent); (4) maxillary sinusitis (rated 10 percent); and (5) reflux esophagitis (rated 0 percent); her combined rating percentage is 90 percent.  Her educational history reflects that she is a college graduate with two bachelor's degrees in business administration and management and information systems management.  Her employment experience has been documented as a customer service representative (most recently for a wireless phone company), and that she has not worked since March 2006.

A March 2006 VA treatment record notes that the Veteran was not feeling good about her work as a customer service representative and also her concern that she was not able to do the job properly as a result of trouble with tremors and headaches.  A July 2006 statement by the Veteran's mother notes that there were many times over the years when the Veteran became physically ill and could not work because of her headaches.  On VA neurological disorders examination in July 2006, it was noted that her migraine headaches disability had significant effects on her usual occupation and that she had been placed on temporary disability from her job as she was unable to perform daily work activities due to frequent episodes of headaches and other medical conditions.  The record reflects that the Veteran was approved for long-term disability benefits from her employer in September 2006.

On VA neurological disorders and spine examination in January 2007, the examiner diagnosed the Veteran with intervertebral disc syndrome of the lumbar spine and migraine headaches.  It was noted that the Veteran, although currently unemployed, seemed to be fairly active and that there was no particular evidence to suggest that she would be impaired as to meaningful employment at that point in time.  On VA esophagus and hiatal hernia examination in February 2007, the examiner noted that the Veteran's reflux esophagitis would have significant effects on her usual occupation (consisting of having to leave work about once a month due to nausea).  On VA gynecological examination in February 2007, the examiner noted that the Veteran's status post hysterectomy and bilateral salpingo-oophorectomy would have no significant effect on her usual occupation and that such disability had no effect on her occupational functioning when she was working.

On a November 2007 Mental Residual Functional Capacity assessment, a VA physician noted that the Veteran was not able to engage in gainful employment, and that she "has a combined mental and physical disability which makes her unable to work."

The Veteran was awarded disability benefits from the SSA in a February 2008 decision, effective March 2006 (i.e., the date she stopped working).  The decision noted that the Veteran had the following severe impairments: chronic intractable pain syndrome; degenerative disc disease of the lumbar spine status post surgery; brain cysts status post craniotomy x 2; diabetes mellitus; and cognitive disorder.

On VA esophagus and hiatal hernia examination in May 2008, the examiner noted that the Veteran's reflux esophagitis would have significant effects on her usual occupation consisting of decreased concentration, problems with lifting and carrying, pain, and increased absenteeism.  On VA spine examination in May 2008, the examiner noted that the Veteran's lumbar spine disability would have significant effects on her usual occupation consisting of being assigned different duties, increased absenteeism, decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  On VA neurological disorders examination in May 2008, the examiner noted that the Veteran's residuals of migraine headaches with tension component would have significant effects on her usual occupation consisting of being assigned different duties, increased absenteeism, decreased concentration, and pain.

On VA general medical examination in November 2009, the Veteran reported that she had not been able to work since March 2006 because of her migraine headaches and back pain.  The examiner noted that the Veteran's esophagus condition was not interfering with her job, per se.

In February 2010, a VA nurse practitioner opined that it would be difficult for the Veteran to maintain steady employment with three severe prostrating headaches per week (a disability which has been service-connected at the maximum 50 percent rating since March 9, 2009), in addition to the chronic level of pain she experienced due to her fibromyalgia (a disability which is not service-connected).

At her May 2010 hearing, the Veteran testified that the primary disability that kept her from working was her migraines, and then secondary would be her lower back disability.

On VA spine examination in November 2012, the examiner noted that the Veteran's thoracolumbar spine disability impacted on her ability to work in that standing, walking, or sitting for extended time would worsen the pain.  On VA esophagus examination in November 2012, the examiner noted that the Veteran's esophagus disability did not impact on her ability to work.  On VA sinus examination in November 2012, the examiner noted that the Veteran's sinus disability did not impact on her ability to work.  On VA headaches examination in November 2012, the examiner noted that the Veteran's headache disability impacted on her ability to work by leading to increased absenteeism.  On VA gynecological examination in November 2012, the examiner noted that the Veteran's gynecological disability did not impact on her ability to work.

On VA general medical examination in November 2012, the examiner opined that the Veteran's service-connected conditions should not preclude her from gainful employment.  The examiner noted that the Veteran's SSA disability had been awarded due to inability to work related to nonservice-connected diabetes, nonservice-connected fibromyalgia, service-connected headaches, and nonservice-connected cognitive disorder.  Regarding the Veteran's service-connected migraines, the examiner noted that there was "no doubt" that the Veteran had a history of migraine headaches which might place limits or restrictions on her ability to work; however, the examiner noted that a review of the evidence revealed that the Veteran had been involved in activities requiring at least moderate physical effort (such as remodeling her house), and thus the examiner could not find substantial medical evidence to prove that the Veteran's migraine headaches were disabling enough to make her totally unemployable.  Regarding the Veteran's service-connected lumbar spine disability, the examiner noted that back pain could limit jobs requiring physical labor (like heavy lifting, twisting, bending, prolonged standing, and walking), but the examiner opined that the Veteran could participate in a job where she could sit for a period of time with frequent breaks and be able to work with her hands, and thus the examiner could not find substantial medical evidence to prove that the Veteran's lumbar spine disability was so disabling as to make her totally unemployable.  Regarding the Veteran's other service-connected disabilities (sinusitis, esophagus condition, and gynecological condition), the examiner opined that none of these disabilities should prevent the Veteran from gainful employment.

In a February 2013 statement, the Veteran asserted that she could no longer work at a job which required her to listen to customers and type at the same time (due to sensitivity to sound and light due to her migraines), and she could no longer sit for more than 10 minutes at a time (due to her back pain).  She also challenged the findings of the November 2012 VA general medical examiner.  Specifically, she noted that the statement of the examiner regarding her involvement in activities requiring at least moderate physical effort was based upon false information and was therefore not accurate; for example, she stated that she never did any remodeling on her house, but instead had to hire someone to do the work for her because she was not able to do it herself.

In a May 2013 statement (which the Board has considered in the first instance as the Veteran has waived RO initial consideration), a private vocational consultant submitted a Vocational Assessment of the Veteran.  The consultant summarized the Veteran's educational history, employment experience, and service-connected disabilities, noting in particular that the Veteran's migraines continued unabated and had increased in frequency and intensity over the past month; that the Veteran's low back disability created difficulty with her being on her feet, ambulating, or performing anything other than light household tasks; and that during her last two years of employment (ending with her departure in March 2006), she was absent to the extent that she exhausted all of her leave options due to her conditions.  The consultant noted that virtually any structured work setting requires the ability to work effectively within the parameters of the physical and mental demands of that job, which includes regular attendance at work, and that the evidence shows that the Veteran was and remains unable to do this.  The consultant concluded that it was clear from the evidence (which showed the Veteran's difficulty with concentration, focus, job performance, work task completion, and attendance) that the Veteran has been unable to work competitively since leaving her job in March 2006.  Furthermore, the consultant opined, based on a review of the entire record and consideration of all of the Veteran's disabilities (both service-connected and nonservice-connected), that the Veteran's service-connected conditions have resulted in her inability to secure and follow a substantially gainful occupation since at least March 2006.

At her November 2013 hearing, the Veteran testified that she would be unable to work at any job on a regular basis, and would not be able to return to substantially gainful employment, due to her service-connected disabilities (particularly her migraines and lumbar spine disability).
The Veteran now meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  Furthermore, the Board finds that the evidence of record is at least in equipoise in showing that her service-connected disabilities preclude her from engaging in a substantially gainful occupation consistent with her work history and education.  The Board notes that the VA neurological disorders and spine examiner in January 2007 did not find her to be impaired with regards to meaningful employment at that time, and also that the VA general medical examiner in November 2012 had opined that the Veteran's service-connected conditions should not preclude her from gainful employment.  However, the Board also notes that multiple VA examiners concluded that significant effects on her usual occupation would result specifically from her service-connected disabilities of migraine headaches (in July 2006, May 2008, and November 2012), reflux esophagitis (in February 2007 and May 2008), and lumbar spine disability (in May 2008 and November 2012).  Furthermore, in May 2013, the private vocational consultant considered the entire record and provided rationale for the opinion that the Veteran's service-connected conditions have resulted in her inability to secure and follow a substantially gainful occupation since at least March 2006.

Based on the foregoing, the Board concludes that the evidence reasonably supports the claim for a TDIU rating.  Accordingly, a TDIU rating is warranted.


ORDER

A rating for migraine headaches with tension component in excess of 30 percent prior to March 9, 2009 is denied.

The appeal seeking a TDIU rating is granted, subject to the regulations governing payment of monetary awards.





REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA with regard to the claim for service connection for a neurological disability of the right lower extremity.

Pursuant to the Board's August 2011 remand instructions, the Veteran underwent a VA spine examination in November 2012.  On that occasion, muscle strength, reflexes, and sensory testing yielded normal results and did not reveal any signs or symptoms of radiculopathy in the right lower extremity.  However, a review of the record found that the Veteran was not afforded any additional testing (such as an electromyogram (EMG) study) in order to more thoroughly assess whether she has any current neurological disabilities of the right lower extremity.  Accordingly, further development of medical evidence is necessary.

The case is REMANDED for the following:

1.  The RO should arrange for a neurological examination of the Veteran (with EMG testing) to determine whether or not she has any neurological disability of the right lower extremity (and if so, its likely etiology).  The Veteran's entire record (to include the claims file with this remand and any electronic record) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each neurological disability entity of the right lower extremity found.  If no such disability is diagnosed, please reconcile that conclusion with the evidence of record (including relevant STRs and postservice treatment records).
(b)  Please identify the likely etiology for each neurological disability entity of the right lower extremity diagnosed,.  

Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated in service or was caused or aggravated (the opinion must discuss aggravation if a pertinent disability is diagnosed) by the Veteran's service-connected lumbar spine disability.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

2.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
	GEORGE R. SENYK	THOMAS J. DANNAHER
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	ALAN S. PEEVY
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


